Citation Nr: 0628956	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-20 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in 
the right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1993 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hearing loss in the 
right ear, and denied service connection for hearing loss in 
the left ear and for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran's service medical records demonstrate that on 
examination in June 1994, prior to his separation from 
service, there was evidence of sensorineural hearing loss.  A 
notation on the examination indicated that the veteran was 
routinely exposed to hazardous noise.

The veteran was service-connected for noncompensable hearing 
loss in the right ear by a July 2003 rating decision.  He 
disagreed with the initial rating assigned.  The in-service 
June 1994 audiological examination was the last time he was 
afforded an examination.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran has indicated that his condition has 
worsened since the date of the last examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.

Additionally, because the veteran's service medical records 
demonstrate sensorineural hearing loss in the left ear, that 
he was routinely exposed to hazardous noise, and because he 
has been service-connected for hearing loss in the right ear, 
the Board finds that an audiological examination and 
etiological opinion are in order with regard to the claims 
for service connection for hearing loss in the left ear and 
for tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of his service-
connected hearing loss in the right 
ear.  The examiner should also conduct 
all tests necessary to determine 
whether the veteran currently has 
tinnitus and sensorineural hearing loss 
in the left ear that meets the criteria 
of 38 C.F.R. § 4.85 (2005).  The 
examiner should then render an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any sensorineural hearing loss in 
the left ear or tinnitus is causally 
related to his period of active 
service, including his documented 
exposure to hazardous noise.  

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2005).

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for hearing loss in 
the right ear, and the claims for 
service connection for tinnitus and 
hearing loss in the left ear.  If the 
decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case and allow them the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


